Citation Nr: 0405506	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1949 to 
October 1952. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted the veteran's claim seeking 
entitlement to service connection for bilateral sensorineural 
hearing loss, and assigned a non-compensable evaluation, 
effective July 3, 2002.

In July 2003, the veteran appeared at the RO in person and 
testified at a personal hearing.  In September 2003, the 
veteran testified at a personal hearing before the Board via 
teleconference.  A transcript of each hearing is of record. 


FINDINGS OF FACT

1.  The veteran has had two VA audiological evaluations; 
application of the puretone average and speech discrimination 
scores from these evaluations to table VI in the Rating 
Schedule results in the designation of "II" for the right ear 
and "III" for the left ear; when applied to table VII, these 
findings result in a percentage evaluation for hearing 
impairment of 0 percent (i.e., noncompensable).
 
2.  The veteran did not have puretone thresholds of 55 
decibels or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.
 
3.  The veteran did not have puretone thresholds at 30 
decibels or less at 1000 Hertz frequency and 70 decibels or 
more at 2000 Hertz frequency.  






CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the DD-214, the veteran successfully completed 
aircraft and engine mechanic training from July 1949 to March 
1950, and successfully completed special training F-94C A/C 
from May 1952 to June 1952.

In February 1996, the veteran received an audiometric 
evaluation from private physician Dr. C. B.  The physician 
stated that the veteran was recovering from an episode of 
acute sinusitis.  The veteran's history of working as a jet 
engine mechanic in the military was noted.  Dr. C. B.'s 
diagnosis was significant high frequency noise-induced 
hearing loss.  The physician stated that use of binaural 
hearing aids would help the veteran's hearing.  

In August 1998, the veteran received an audiometric 
evaluation from private audiologist, Dr. R. C.  In January 
2002, Dr. R.C. gave the veteran another audiometric 
evaluation.  Records indicated that the January 2002 exam 
preceded the purchase of a hearing aid device.  

In July 2002, the veteran filed a claim seeking service 
connection for hearing loss.  According to the claim, the 
veteran was a jet engine mechanic in the Air Force, and his 
hearing has gotten progressively worse since his discharge.




The veteran received a VA audiological examination in July 
2002.  The veteran's chief complaint was longstanding and 
gradually progressive hearing loss.  He stated that he had 
difficulty hearing in many situations, and especially had 
difficulty hearing soft voices.  He had a hearing aid for the 
left ear for the past six to eight months.  He denied any ear 
pathology, treatment, associated medical conditions or 
vertigo.  He also denied a family history of hearing loss.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:

  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
20
35
45
45
65
LEFT
30
50
60
60
65
 
Word recognition abilities were assessed using the Maryland 
CNC recorded word lists.  Speech discrimination scores were 
86 percent in the right ear, and 86 percent in the left ear.  
Average decibel loss was 48 in the right ear, and 59 in the 
left ear.  The VA examiner's diagnosis was mild to profound 
sensorineural hearing loss in the right ear, and mild to 
moderate sensorineural hearing loss in the left ear.  The 
veteran's hearing loss was consistent with a history of noise 
exposure.  The examiner stated that it was as likely as not 
that at least a portion of his hearing loss was a result of 
service. 

In August 2002, the veteran was granted service connection 
for bilateral sensorineural hearing loss, and assigned a non-
compensable evaluation, effective July 3, 2002.  The veteran 
filed a Notice of Disagreement (NOD) in April 2003.   
According to his substantive appeal filed in July 2003, the 
veteran contended that his hearing loss was far worse than it 
was currently rated.  He believed that his VA examination was 
poorly done and was inadequate for his current condition.  

In July 2003, the veteran appeared at the RO in person and 
testified at a personal hearing.  The veteran stated that his 
hearing was pretty severe and getting worse.  He stated that 
he could not hear when people spoke to him, and he had to ask 
to have things repeated to him so he could understand 
conversations.  The veteran questioned why he was rated as 
non-compensable when he had trouble hearing people talk to 
him.

The veteran received a VA audiological examination in July 
2003.  The veteran's chief complaint was decreased hearing.  
He reported that his hearing sensitivity had slightly 
worsened since previously evaluated in August 2002.  He 
indicated increased difficulty distinguishing sounds when 
listening to the television.  He reported difficulty 
understanding speech when visual cues were not available, and 
had extreme difficulty hearing soft voices.  He had a hearing 
aid for his left ear, but indicated that he seldom wore it 
because he felt that it did not help him.  The veteran denied 
any recent ear infections or vertigo, and denied a family 
history of hearing loss.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:
  
  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
25
35
50
55
65
LEFT
35
50
65
60
55
 
Word recognition ability was assessed using the Maryland CNC 
recorded word lists.  Speech discrimination scores were 88 
percent in the right ear, and 84 percent in the left ear.  
Average decibel loss was 51 in the right ear, and 58 in the 
left ear.  The diagnosis indicated a significant decrease in 
hearing sensitivity from 6000 - 8000 Hz in the left ear.  
Word recognition ability was good, bilaterally.  Word 
recognition ability had not changed since the veteran's 
previous evaluation in 2002.  

In August 2003, the veteran's representative submitted a 
statement.  He argued that the veteran should be compensated 
for his hearing loss because the veteran must take 
considerable steps to have people repeat what they are saying 
to him.  This affects his ability to maintain an effective 
work environment.




In September 2003, the veteran testified at a personal 
hearing before the Board via teleconference.  The veteran 
stated that his VA examinations were inadequate because they 
were given in a controlled environment, and did not test real 
life situations.  The veteran contended that the VA exams do 
not account for normal background noise interference, such as 
being in a restaurant or being with someone with normal 
traffic noises and trying to carry on a conversation and 
understanding words.  The veteran indicated that he was 
currently using a hearing aid for his left ear.  He stated 
that his hearing has worsened over the past year.

Analysis

	I.  Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the May 2003 Statement of 
the Case and August 2003 Supplemental Statement of the Case.  
In these documents, the RO also provided notice of what 
evidence it had considered.    
 
In July 2002, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of July 2002, the 
RO explained the information and evidence needed to 
substantiate his claim of service connection for hearing 
loss, with specific references to the need to provide medical 
reports showing an event in service causing injury and 
showing a relationship between his current disability and an 
injury in service.  The letter also explained what portion of 
the evidence and information would be obtained by VA, noting, 
for example, that VA would attempt to obtain such things as 
medical records, employment records, and records of other 
Federal agencies.  With regard to the claimant's 
responsibilities in the development of the claim, the letter 
of July 2002 explained that the claimant needed to provide VA 
with such information as the names and addresses of persons 
and agencies having records relevant to the claim, along with 
a statement of the approximate time frames of the records.  
Finally, the claimant was asked to tell VA about any 
information or evidence he wanted VA to try to get for him.  
Thus, the letter of July 2002, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Please note that the veteran's April 2003 NOD raised a new 
issue in this case - entitlement to an initial (compensable) 
rating for service-connected bilateral hearing loss.  The 
April 2003 NOD was received in response to the veteran's 
notice of the August 2002 decision to grant service 
connection for bilateral hearing loss, and to assign a non-
compensable evaluation for the hearing loss.  Prior to this 
August 2002 decision, VA had already given the veteran notice 
of VCAA requirements, under 38 U.S.C.A. § 5103 (a), regarding 
his claim of service connection for bilateral hearing loss.  
Therefore, pursuant to VA General Counsel Opinion 8-2003, 
38 U.S.C.A. § 5103 (a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue of entitlement to an initial (compensable) 
rating for service-connected bilateral hearing loss.  See 
VAOPGCPREC 8-2003 (2003).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
evidence of record contains competent medical evidence to 
decide the claim.  There is no reasonable possibility that 
further assistance would aid in the substantiation of the 
claim.  In short, the requirements under the VCAA have been 
met, and the Board will proceed with appellate disposition.  

II.	Entitlement to an initial (compensable) rating for 
  	service-connected bilateral hearing loss.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial August 2002 rating assigned 
following the grant of service connection.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.  The RO 
considered all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

In this case, the veteran was granted service connection for 
bilateral sensorineural hearing loss, effective from July 3, 
2002.  The veteran is currently assigned a 
non-compensable evaluation under Diagnostic Code 6100.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second. See 38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered. See Acevedo- Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

At the veteran's VA audiological evaluation in July 2002, the 
veteran had four-frequency averages for the right ear and 
left ear of 48 dB and 59 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 86 percent for the 
right ear and 86 percent in the left ear.  Application of 
these scores to table VI results in designation of "II" for 
the right ear and "III" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is zero 
percent, i.e., noncompensable, under Diagnostic Code 6100.  

Regarding the July 2002 audio exam, it is noted that the 
veteran did not have puretone thresholds of 55 dB's or more 
at each of the 1000, 2000, 3000, and 4000 Hertz frequencies.  
It is also noted that the veteran did not have puretone 
threshold at 30 dB or less at 1000 Hertz and 70 dB or more at 
2000 Hertz.  Accordingly, an evaluation is not proper under 
Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 38 C.F.R. 
§ 4.86 (b).  

At the veteran's VA audiological evaluation in July 2003, the 
veteran had four-frequency averages for the right ear and 
left ear of 51 dB and 58 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 88 percent for the 
right ear and 84 percent in the left ear.  Application of 
these scores to table VI results in designation of "II" for 
the right ear and "III" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is 0 
percent, i.e., noncompensable, under Diagnostic Code 6100.  
 
Regarding the July 2003 audio exam, it is noted that the 
veteran did not have puretone thresholds of 55 dB's or more 
at each of the 1000, 2000, 3000, and 4000 Hertz frequencies.  
It is also noted that the veteran did not have puretone 
threshold at 30 dB or less at 1000 Hertz and 70 dB or more at 
2000 Hertz.  Accordingly, an evaluation is not proper under 
Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 38 C.F.R. 
§ 4.86 (b).  

The Board recognizes the veteran's contentions that his VA 
audiological examinations were inadequate because they were 
given in a controlled environment, and did not account for 
real life situations or normal background noise interference.
However, at both of the veteran's July 2002 and July 2003 VA 
audiological exams, word recognition abilities were assessed 
using the Maryland CNC recorded word lists, as required by 
38 C.F.R. § 4.85 (a).  According to the July 2003 VA 
examiner, the veteran's word recognition ability was good, 
bilaterally, and his word recognition ability had not changed 
since his previous evaluation in 2002.  
In addition, it needs to be emphasized that the assignment of 
disability ratings for hearing impairment is derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after the audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In this case, an increased evaluation for the veteran's 
bilateral hearing loss has also been considered under the 
extraschedular rating provisions of 38 C.F.R. § 3.321(b).
While the veteran contends that his hearing loss has had some 
consequences regarding his employment, his disability does 
not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  
Accordingly, the current evidence demonstrates that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b) is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an initial (compensable) rating for bilateral 
hearing loss must be denied.  VCAA, Publ. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000); see 38 U.S.C.A. §§ 
5103, 5103A (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Therefore, entitlement to an initial (compensable) rating for 
service-connected bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2003).


ORDER

Entitlement to an initial (compensable) rating for service-
connected bilateral hearing loss is denied.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



